Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 5 November 2021, to the Original Application, filed 21 July 2020.

2. 	Claims 1, 4-6, and 9-16, renumbered as 1-3, 10-12, 4, 6-8, 5, and 9, respectively, are allowed.



Reasons for Allowance

3. 	Claims 1, 4-6, and 9-16, renumbered as 1-3, 10-12, 4, 6-8, 5, and 9, respectively, are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  



The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 6, renumbered as 1 and 10, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… receive second image data from the imaging device, the second image including a first region that overlaps a part of the first image and a second region that does not overlap the first image, and
compare the first image and the second image,
…
receive a third text data, including a third text recognized from the transmitted second text data and the part of the second image data, from the OCR server through the communication circuit, wherein the second text data is a text data including at least a part of the first text data corresponding to the first region of the second image that overlaps the part of the first image, and
wherein the part of the second image data represents the second image data corresponding to the second region,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Goto (U.S. Publication 2013/0343652 A1) discloses character string extraction methods.
	- Kurzweil (U.S. Publication 2006/0013444 A1) discloses text stitching from multiple images.
	

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176